DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over either Schramm et al (2008/0209868 A1) or Hammes (6,159,260) in view of Kahlbaugh et al (6,171,684 B1).
5.	Regarding to claim 1, 2 and 4, Schramm et al disclose a stackable air filter module (10 in Figs. 1 & 3), comprising a base gas filter unit comprising a frame (40) and at least one first filter body (18) disposed within at least one filter channel of the frame (40), and at least one additional gas filter unit (see additional top filter frame (40) in Fig. 3) detachably superposed on the base gas filter unit (first below filter frame (40) in Fig. 
6.	Regarding to claims 3, 9 and 10, Schramm et al show in Fig. 3 and Hammes shows in Figs. 5 and 6 that the filter channel of the metal frame has a cross-sectional 
7.	Regarding to claim 5, the filter frame is very well known in the art to be made from metal or any other suitable material such as hard plastics as any of these known equivalents to the filter frame would be within the level of ordinary skill in the art.
8.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over either Schramm et al (2008/0209868 A1) or Hammes (6,159,260) in view of Kahlbaugh et al (6,171,684 B1), as applied supra, and further in view of Cheng (2009/0178377 A1).
9.	Claims 6-8 call for the filter frame made of non-metal fireproof material.  Cheng discloses a filter housing (11) having a filter element (17) wherein the housing (11) is made of fireproof PVC.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the filter frame of either Schramm et al or Hammes made of fireproof material as taught by Cheng to prevent sparks which can cause fire hazard.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 22, 2021